Citation Nr: 1139636	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for degenerative disc disease with chronic low back pain and limitation of motion.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected degenerative disc disease with chronic low back pain and limitation of motion (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision in which the RO, inter alia, denied the claim for a rating in excess of 60 percent for degenerative disc disease and denied the claim for a TDIU.  In February 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran's most recent VA examination was dated March 2004.  The Veteran reported lower back pain that radiated down both legs.  The examiner observed that the Veteran had difficulty getting undressed and remaining in a seated position throughout the examination.  On examination, right to left lateral inclination was 20 degrees, right to left rotation was 10 degrees, and reclination was 20 degrees.  The examiner noted distinctive degenerative changes of the spinal column.  He remarked that past and current magnetic resonance imaging (MRI) results revealed a slight progression of the Veteran's condition with time.  MRI of the lumbar spine reflected proper lordosis and deforming spondylosis.  The examiner also noted that Lasègue and Braggard tests were positive, suggesting nerve impairment, however, no masking of the nerve root was shown on MRI.  

Significantly, the previous VA examiner did not indicate whether there was any favorable or unfavorable ankylosis of the spine.  The Veteran has also submitted subsequent private treatment records-for example, a February 2006 letter from Dr. Fasco-that suggest his back disability has worsened; however, these reports do not include recorded range of motion testing results or other pertinent findings needed to rate the Veteran's disability pursuant to the applicable criteria for rating spine disabilities.  See 38 C.F.R. § 4.71a (2010).  

The Board also notes that the record raises, but does not resolve, the question of  whether the Veteran has separately ratable, neurological manifestations of degenerative disc disease.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.  The March 2004 examiner noted that the Veteran experienced pain radiating into both legs and numbness, and remarked that the Veteran had pain in the spinal column along with neurological changes.  On examination, strength testing indicated increasing motor weakness in the left toe and foot; however, the examiner did not provide any assessment as to the extent of nerve impairment, nor did he specifically indicate whether any nerve impairment was related to the Veteran's service-connected degenerative disc disease. 

Under these circumstances, the Board finds that more contemporaneous and comprehensive VA examinations-with findings responsive to the applicable rating criteria-are needed to properly the severity of the Veteran's service-connected degenerative disc disease.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Also, specific to the matter of the Veteran's entitlement to a TDIU, the Board points out that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In this case, the Veteran has claimed that he is unable to work due to his service-connected degenerative disc disease, for which a 60 percent rating has been assigned.  Hence, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU.  The remaining question, then, is whether the Veteran's service-connected degenerative disc disease renders him unemployable.  

In a February 2006 letter, Dr. Fasco indicated that the Veteran's physical condition has worsened to a point that he can no longer work.  He stated that the Veteran's spinal column has weakened, he suffers from leg cramps, and he is only able to walk 50 meters without pain.  He listed several contributing medical conditions including degenerative lumbar spine syndrome, narrowed lumbar channel, recurring cervical syndrome with blockages, impingement syndrome of the bilateral shoulders, bilateral chronic subacromial bursitis, rhizarthrosis (left), and bilateral dysplasia.  While the service connection has been awarded for degenerative disc disease, service-connected for the other noted contributing medical conditions.  Thus, it is unclear whether the Veteran is unemployable due solely to his service-connected degenerative disc disease.  Such an opinion should be obtained on remand.  

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate VA physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claims for an increased rating for degenerative disc disease, as well as the claim for a TDIU due to service-connected back disability (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain all outstanding pertinent medical evidence.  

The Board notes that the record seems to indicate that the Veteran is continuing to receive treatment for his back disability from the Landstuhl Regional Medical Center in Rheinland-Pfalz, Germany-a facility operated by the United States Army and the Department of Defense.  While the claims file contains treatment records from Landstuhl Regional Medical Center dated through June 1, 2004, more contemporaneous treatment records may be available.  Hence, the RO should obtain from the Landstuhl Regional Medical Center any outstanding records of evaluation and/or treatment of the Veteran's back, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for an increased rating for degenerative disc disease should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  

As a final point, the Board notes that the most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received in January 2004, over 7 years ago. Thus, while these matters are on remand, the RO should furnish the Veteran with a VA Form 21-8940 to enable him to provide updated employment information.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to provide updated employment information pertinent to the claim for a TDIU. 

2.  The RO should obtain from the Landstuhl Regional Medical Center any outstanding records of evaluation and/or treatment for the Veteran's back, dated since June 1, 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining additional evidence identified by following current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination made available to the orthopedic examiner in conjunction with his or her examination of the Veteran.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and the report of each examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's back disability, to particularly include radiculitis (or, radiculopathy).  For each such diagnosed neurological impairment, the examiner should clearly indicate whether any such impairment constitutes a separately ratable neurological manifestation of the service-connected degenerative disc disease; and, if so, the examiner should provide an assessment of the severity of such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the spine.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should specifically indicate whether there is any unfavorable ankylosis of the lumbar spine, or of the entire spine.

The physician should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected degenerative disc disease with chronic low back pain and limitation of motion renders him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should specifically consider and discuss the February 2006 letter from Dr. Fasco.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for an increased rating for degenerative disc disease and for a TDIU.  If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for an increased rating should include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


